DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-14 and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claim 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 21, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 8-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to Claim 8 is Harding et al (EP2570351) as set forth in the previous action.  However, the prior art fails to teach or suggest the upper part of the wall segment is rotatably mounted on the lower part of the wall segment such that the upper and lower part may be displaced together, and such that the upper part is capable to execute a rotary movement relative to the lower part during the displacement as Harding teaches upper part 34 and lower part 33 are individually and separately mounted (See Figs. 5a and 5b). Further, there is no teaching or suggest to modify the device of Harding to include rotatably mounting the upper part of the wall segment on the lower part of the wall segment

Response to Arguments
Applicant’s arguments, filed June 21, 2022, with respect to rejection of Claims 8-14 and 16 have been fully considered and are persuasive.  The rejection of March 24, 2022 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748       
6/29/22
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712